DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final action on the merits. Claims 1-20 are currently pending and are addressed below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15th, 2021, March 8th, 2022, and April 28th, 2022 has been considered and entered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1 and 8 the claims recite the abstract idea of generating position information of a vehicle according to matching information, and mentally determine “obtaining perceptual information of a lane where a vehicle is located, and obtaining 5high-precision information of the lane from a preset high-precision map, wherein the perceptual information and the high-precision information both comprise lane line information, and both comprise at least one of curb information and guardrail information; determining matching information of the perceptual information and the high-precision information; 10generating position information of the vehicle according to the matching information”, where these claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”). These limitations, as drafted, are a simple process that under their broadest reasonable interpretation, covers the performance of the limitations of the mind. For example, the claim limitation encompasses mentally generating a vehicle’s position based on matching map and lane information and surrounding environmental information, or alternatively, mentally generating a position of a vehicle based on observations by a human. 
For example, a human could mentally and with the aid of pen and paper match a vehicle’s position and generate information about a vehicle’s matched position. 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the additional elements of a map (Claim 1), processor (Claim 8), and memory (Claim 8) are merely generic components used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)
In addition, the limitation “obtaining perceptual information of a lane where a vehicle is located, and obtaining 5high-precision information of the lane from a preset high-precision map, wherein the perceptual information and the high-precision information both comprise lane line information, and both comprise at least one of curb information and guardrail information; determining matching information of the perceptual information and the high-precision information” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff' d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor does not transform the abstract idea into a practical application of the abstract idea. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a processor, a map, and a memory does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims 2-7 and 9-20 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant claimed invention, when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “vehicle positioning” claim 1). 
Accordingly, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, and 15-16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateishi (US 20170350712 A1) (“Tateishi”).

With respect to claim 1, Tateishi teaches A vehicle positioning method, comprising: 
obtaining perceptual information of a lane where a vehicle is located (Determining features surrounding a vehicle: See at least Tateishi Paragraph 30 and 36)
obtaining 5high-precision information of the lane from a preset high-precision map (Determining high-precision correction information for a vehicle staying in its lane: See at least Tateishi Paragraph 31 and 36), 
wherein the perceptual information and the high-precision information both comprise lane line information (Lane information is used in vehicle control: See at least Tateishi Paragraph 30, 31, and 36), and 
both comprise at least one of curb information and guardrail information (Features surrounding vehicle that is detected: See at least Tateishi Paragraph 30, 31, 36); 
determining matching information of the perceptual information and the high-precision information (Map Matching process using information surrounding vehicle as it travels: See at least Tateishi Paragraph 7, 34, 35); 
10generating position information of the vehicle according to the matching information (Map matching process used to determine vehicle position: See at least Tateishi Paragraph 7, 34, and 35).

With respect to claim 8, Tateishi teaches A vehicle positioning apparatus, comprising: 
at least one processor (Computer is used: See at least Tateishi Paragraph 29); 
and a memory communicatively connected to the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the 10instructions are executed by the at least one processor, wherein the at least one processor is configured to (Memory is used: See at least Tateishi Paragraph 29): 
obtain perceptual information of a lane where a vehicle is located (Determining features surrounding a vehicle: See at least Tateishi Paragraph 30 and 36)
obtain 5high-precision information of the lane from a preset high-precision map (Determining high-precision correction information for a vehicle staying in its lane: See at least Tateishi Paragraph 31 and 36), 
wherein the perceptual information and the high-precision information both comprise lane line information (Lane information is used in vehicle control: See at least Tateishi Paragraph 30, 31, and 36), and 
both comprise at least one of curb information and guardrail information (Features surrounding vehicle that is detected: See at least Tateishi Paragraph 30, 31, 36); 
determine matching information of the perceptual information and the high-precision information (Map Matching process using information surrounding vehicle as it travels: See at least Tateishi Paragraph 7, 34, 35); 
generate position information of the vehicle according to the matching information (Map matching process used to determine vehicle position: See at least Tateishi Paragraph 7, 34, and 35).

With respect to claim 15, Tateishi teaches a vehicle comprising the vehicle positioning apparatus according to claim 8 (See at least Tateishi FIG. 1)

With respect to claim 2, and similarly claims 9 and 16, Tateishi teaches wherein the determining the matching information of the perceptual information and the high-precision information comprises: determining a matching degree between the lane line information in the perceptual information and the lane line information in the high-precision information (Map Matching is used for determining lane line information: See at least Tateishi Paragraph 7, 34, 35), and pose position 15information of the vehicle corresponding to the matching degree (Vehicle position using GPS and map matching: See at least Tateishi Paragraph 45); 
adjusting the matching degree according to at least one of the curb information and the guardrail information in the perceptual information and the high-precision information (Correction process of vehicle position based on curb and guardrail detection: See at least Tateishi Paragraphs 34-44); 
and the generating the position information of the vehicle according to the matching information comprises: determining the position information from the pose position 20information of the vehicle according to the adjusted matching degree (Using corrected information for vehicle position determination: See at least Tateishi Paragraphs 45-52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi (US 20170350712) (“Tateishi”) in view of Harada (US 20150233720 A1) (“Harada”).

With respect to claims 3, and similarly claims 10 and 17, Tateishi teaches the use of perceptual and high-precision information (Determining features surrounding a vehicle and determining high-precision correction information for a vehicle staying in its lane: See at least Tateishi Paragraph 30, 31, 36).
Tateishi, however, fails to explicitly disclose determining a width between lane lines according to lane line information and determining the matching degree according to the width between lane lines.
Harada, however, teaches determining a width between lane lines according to lane line information (Defining lane boundaries: See at least Harada Paragraph 22 and FIG. 3) and determining the matching degree according to the width between lane lines (Determining matching degrees based on lines in between lanes: See at least Harada Paragraph 34).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tateishi so that the perceptual and high-precision information can be used to determine a width between lane lines according to lane line information and determine the matching degree according to the width between lane lines, as taught by Harada as disclosed above, in order to ensure that the vehicle can travel safely in the matched lanes (Harada Paragraph 13 “Geographic feature-based localization of an autonomous vehicle is described here”).

With respect to claim 20, Tateishi fails to explicitly disclose a non-transitory computer-readable storage medium, having computer instructions stored thereon, wherein the computer instructions are used to cause a computer to execute the 30method according to claim 1.
Harada, however, teaches a non-transitory computer-readable storage medium, having computer instructions stored thereon, wherein the computer instructions are used to cause a computer to execute the 30method according to claim 1 (Non-transitory memory: See at least Harada Paragraph 30).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tateishi to include a non-transitory computer-readable storage medium, as taught by Harada as disclosed above, in order to ensure safe storage of the vehicle positioning method (Harada Paragraph 2 “A system, device, and methods for geographic feature-based localization of autonomous vehicles are disclosed”).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi (US 20170350712) (“Tateishi”) in view of Harada (US 20150233720 A1) (“Harada”) further in view of Pink (US 20170167883 A1) (“Pink”).

With respect to claims 4, and similarly claims 11 and 18, Tateishi in view of Harada teaches the use of perceptual and high-precision information (Determining features surrounding a vehicle and determining high-precision correction information for a vehicle staying in its lane: See at least Tateishi Paragraph 30, 31, 36). 
Tateishi in view of Harada, however fails to explicitly disclose determining a type of each lane line according to the width between the lane lines, selecting a lane line meeting a preset standard lane line type from the lane lines, and determining the matching degree according to the selected lane lines.
Pink, however, teaches determining a type of each lane line according to the width between the lane lines (Determining lane markings: See at least pink Paragraphs 35-39), 
selecting a lane line meeting a preset standard lane line type from the lane lines (Using only defined reference lane markings: See at least Pink Paragraphs 38-39), 
and determining the matching degree according to the selected lane lines (Matching vehicle position based on lane line markings: See at least Pink Paragraph 64).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tateishi in view of Harada so that the perceptual and high-precision information can be used for determining a type of each lane line according to the width between the lane lines, selecting a lane line meeting a preset standard lane line type from the lane lines, and determining the matching degree according to the selected lane lines, as taught by Pink as disclosed above, in order to ensure accurate matching of vehicles on various roads (Pink Paragraph 3 “An object of the present invention is to provide an improved method for determining the position of a vehicle which overcomes the familiar disadvantages and makes it possible to determine the position of the vehicle even when a satellite signal of a GPS system is available only to a limited extent or not at all.”).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi (US 20170350712) (“Tateishi”) in view of Harada (US 20150233720 A1) (“Harada”) further in view of Fang (CN 110516652 A) (“Fang”) (Translation Attached).

With respect to claims 5, and similarly claims 12 and 19, Tateishi in view of Harada teach the use of perceptual information (Determining features surrounding a vehicle and determining high-precision correction information for a vehicle staying in its lane: See at least Tateishi Paragraph 30, 31, 36). 
Tateishi in view of Harada, however, fail to explicitly disclose determining a curve equation of each lane line according to 20the lane line information; calculating a width between any two adjacent lane lines according to the curve equation of each lane line.
Fang, however, teaches determining a curve equation of each lane line according to 20the lane line information (Determining curve equation for lane lines: See at least Fang FIG. 8 Paragraph 100, Paragraph 152, Paragraph 155); 
calculating a width between any two adjacent lane lines according to the curve equation of each lane line (Determining lane width using curve equation See at least Fang Paragraph 134 and 164).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tateishi in view of Harada so that the perceptual information can be used for determining a curve equation of each lane line according to 20the lane line information and calculating a width between any two adjacent lane lines according to the curve equation of each lane line, as taught by Fang as disclosed above, in order to ensure accurate information of the width between lane lines that a vehicle will travel on (Fang Paragraph 2 “The present application relates to the field of data processing, and in particular, to the field of lane detection”).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi (US 20170350712) (“Tateishi”) in view of Miksa (US 20120271540 A1) (“Miksa”).

With respect to claims 6, and similarly claim 13, Tateishi fails to explicitly disclose determining offset information of the vehicle according to the pose position information and adjusting the matching degree according to the offset information. 
Miksa, however, teaches determining offset information of the vehicle according to the pose position information and adjusting the matching degree according to the offset information (Determining offset of a vehicle position and correcting position matching: See at least Miksa Paragraphs 34 and 68).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tateishi to include determining offset information of the vehicle according to the pose position information and adjusting the matching degree according to the offset information, as taught by Miksa as disclosed above, in order to ensure accurate pose information of a traveling vehicle (Miksa Paragraph 2 “The invention relates generally to digital maps, geographical positioning systems, and vehicle navigation, and particularly to a system and method for vehicle navigation and piloting using absolute and relative coordinates.”).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi (US 20170350712) (“Tateishi”) in view of Fang (CN 110516652 A) (“Fang”) (Translation Attached”).

With respect to claims 7, and similarly claim 14, Tateishi teaches the use of perceptual and high-precision information (Determining features surrounding a vehicle and determining high-precision correction information for a vehicle staying in its lane: See at least Tateishi Paragraph 30, 31, 36). 
Tateishi, however, fails to explicitly disclose obtaining sampling point information from a lane line, calculating residual information between the sampling point information, and adjusting the matching degree according to the residual information.
Fang, however, teaches obtaining sampling point information from a lane line (Obtaining Sampling points: See at least Fang Paragraph 34), 
calculating residual information between the sampling point information (Calculating residual information: See at least Fang Paragraph 35), 
and adjusting the matching degree according to the residual information (Adjusting matching based on residual information: See at least Fang Paragraphs 36-38).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tateishi so that the perceptual and high-precision information can be used for obtaining sampling point information from a lane line, calculating residual information between the sampling point information, and adjusting the matching degree according to the residual information, as taught by Fang as disclosed above, in order to in order to ensure accurate matching of the vehicle in regards to its surroundings (Fang Paragraph 2 “The present application relates to the field of data processing, and in particular, to the field of lane detection”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667